Citation Nr: 9933351	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  97-32 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
calluses of the right foot, currently evaluated 10 percent 
disabling. 

2.  Entitlement to an increased rating for service-connected 
calluses of the left foot, currently evaluated 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1997 RO decision which, in pertinent part, 
denied an increase in a 10 percent rating for calluses of the 
right foot, and denied an increase in a 10 percent rating for 
calluses of the left foot; the veteran appealed for increased 
ratings.  The veteran requested a personal hearing before a 
member of the Board, but withdrew his request in a May 1999 
statement. 


REMAND

The veteran contends that his service-connected calluses of 
both feet are more disabling than currently evaluated.  His 
claims are well grounded, meaning plausible, and the file 
indicates that there is a further VA duty to assist him in 
developing the facts pertinent to his claims.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In his substantive appeal (VA Form 9), received in November 
1997, the veteran referred to treatment he received at the 
Hampton VA Medical Center (VAMC) and treatment by private 
physicians, Dr. G. Y. Vargas and Dr. J. Tischler.  None of 
the medical records of this treatment are in the claims 
folder, and an attempt should be made to obtain them.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the Secretary and the 
Board, and must be obtained if the material could be 
determinative of the claim); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).
 
In addition, review of the claims folder shows that the 
veteran's last VA examination was in March 1997.  Based on 
the length of time since the last VA examination, the 
existence of additional evidence, and the veteran's 
complaints of a worsened condition, it is the judgment of the 
Board that another VA examination is warranted.  Caffrey v. 
Brown, 6 Vet. App. 377 (1994). 

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of VA or non-VA treatment for 
calluses of the feet since 1996.  The RO 
should directly contact all identified 
medical providers (including the Hampton 
VAMC and Drs. Vargas and Tischler), and 
obtain copies of all relevant medical 
records that are not already on file.  38 
C.F.R. § 3.159.

2.  The veteran should then undergo a VA 
examination to evaluate the current 
severity of his service-connected 
calluses of the right and left feet.  All 
indicated tests should be performed.  The 
claims folder should be provided to and 
reviewed by the examiner. 

3.  Thereafter, the RO should review the 
claims for increased ratings for service-
connected calluses of the right and left 
feet.  If the claims are denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond.  
Then, the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



